 Case 1:20-cv-01264-RGA Document 11 Filed 11/10/20 Page 1 of 1 PageID #: 311




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


Q3 NETWORKING, LLC,                          :
                                             :
                      Plaintiff,             :
                                             :
               v.                            :      Civil Action No. 20-1264-RGA
                                             :
NETGEAR, INC.,                               :
                                             :
                      Defendant.             :

                                           ORDER

               WHEREAS, the above-captioned case was stayed on November 10, 2020, due to

litigation that is presently pending International Trade Commission “ITC” (see D.I. 10);

               NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

“ITC” litigation has been resolved so this case may be reopened and other appropriate action may

be taken.




November 10, 2020                            /s/ Richard G. Andrews
  DATE                                       UNITED STATES DISTRICT JUDGE
